Citation Nr: 0515950	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  93-28 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	James B. Konieczny, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel




INTRODUCTION

The appellant had active duty for training in the United 
States Coast Guard from April to September 1967, and was in 
the Coast Guard reserves between October 1967 and August 
1973.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied entitlement to 
service connection for a psychiatric disorder.  The Board 
remanded this matter to the RO in June 1995 and the appellant 
testified at a personal hearing in August 1997.  In an August 
1998 decision, the Board also denied entitlement to service 
connection for a psychiatric disorder.  

The appellant appealed the claims to the United States Court 
of Appeals for Veterans Claims (Court).  In an October 1999 
order, the Court vacated and remanded the case to the Board 
for further development.  The Board remanded the matter to 
the RO in July 2000.

The Board again denied entitlement to service connection for 
a psychiatric disorder, in a January 2003 decision.  A 
December 2003 Court order vacated the January 2003 decision 
and remanded it for further development finding that the 
appellant was provided inadequate notice under the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (VCAA).  

In June 2004, the Board again remanded the matter to the RO 
for further development consistent with the Court's December 
2003 order.  This having been completed, the matter is again 
before the Board.




FINDING OF FACT

The evidence does not demonstrate that the appellant 
developed a psychiatric disorder due to an injury suffered 
while on inactive duty training, or as a result an injury or 
disease incurred in or aggravated during a period of active 
duty or active duty for training service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for a psychiatric disorder are not met.  
38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.6(d)(1), 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In the present case, the RO, in a letter dated in July 2004, 
provided the veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  Specifically, 
the veteran was furnished notice of the types of evidence 
needed in order to substantiate his claim of entitlement to 
service connection for a psychiatric disability.  38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159(b).  Specifically, the veteran 
was informed of his responsibility to identify, or submit 
directly to VA, medical evidence that shows that the veteran 
has a current injury or disease that began in service or is 
related thereto.  The veteran was told that this evidence may 
consist of medical records or medical opinions.  By way of 
this letter, the veteran was also essentially invited to 
submit evidence to VA to help substantiate his appeal, and 
was told that it is his responsibility to make sure that VA 
receives all records that are not in the possession of a 
Federal department or agency.

By way of a January 1993 rating decision , an April 1993 
Statement of the Case, and October 1993, March and May 1997, 
January 1998, October 2002, and March 2005 Supplemental 
Statements of the Case, the veteran and his representatives 
were advised of the basic law and regulations governing his 
claim, and the basis for the denial of the claim.  These 
documents, along with the July 2004 RO letter, also 
specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the March 2005 
Supplemental Statement of the Case and prior to the transfer 
and certification of the veteran's case to the Board.  The 
Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claim.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, post-service medical evidence, including private and 
VA medical records, and statements submitted by the veteran 
and his representatives in support of the claim.  In 
addition, the Board previously remanded this matter on more 
than one occasion for additional development.  Under the 
circumstances of this case, the Board finds that VA undertook 
reasonable development with respect to the veteran's claim. 

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.  Moreover, the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the veteran in this 
case.  Accordingly, further development and further expending 
of VA's resources is not warranted.  See 38 U.S.C.A. § 5103A.




II.  Entitlement to service connection for a psychiatric 
disorder.

The appellant and his representative contend, in substance, 
that the appellant suffers from a psychiatric disorder that 
had its onset during his military service.  As noted above, 
the appellant had active duty for training in the United 
States Coast Guard from April to September 1967, and was in 
the Coast Guard reserves between October 1967 to August 1973.

Applicable law provides that service connection may be 
granted for disability resulting from personal injury 
suffered or disease contracted during active military, naval, 
or air service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).  The term "active military, naval, or 
air service" includes active duty, and "any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of 
duty."  38 U.S.C.A. § 101(24) (West 1991 & Supp. 2002); 
38 C.F.R. § 3.6(a) (2002) (emphasis added).  

In this case, the appellant's chief allegation (see his March 
1993 notice of disagreement, April 1993 substantive appeal, 
December 1993 VA Form 1-646, and the transcript of the RO 
hearing of August 1997) is that he suffered his first panic 
attack while on weekend training in the reserves at 
Townsend's Inlet, New Jersey, in February 1973, and that his 
current psychiatric disorder resulted from that incident.  
During an August 1997 hearing, the appellant presented 
testimony regarding the alleged first attack and noted that 
he was taken to a local hospital by his parents when he had 
the second attack later that evening because he thought he 
was having a heart attack.  The appellant further testified 
that his symptoms continued and worsened, and that he was 
ultimately diagnosed with anxiety neurosis in May 1973.

As noted above, attempts were made to confirm the alleged 
February 1973 panic attack, to no avail.  The Board does note 
that records from Haverford General Hospital have been 
associated with the claims folder and reflect that the 
appellant was admitted there in mid May 1973 complaining of 
attacks of uncontrolled anxiety for several months, and was 
diagnosed with acute, severe anxiety neurosis.  A past 
medical history of pneumonia as a child and a 
hemorrhoidectomy was noted in these records.  

The appellant was discharged from this facility about five 
days after being admitted, but was then admitted to 
Pennsylvania Hospital (the Institute) in late May 1973 with 
extreme anxiety.  Records from the Institute reflect that the 
appellant's past medical history was essentially negative 
except for pneumonia in his early youth, a hemorrhoidectomy 
at Haverford in 1971, and brief treatment for anxiety 
"within the recent years."

Records dated from September 1973 to March 1974, from 
Frederic j. Kwapien, M.D., have been associated with the 
claims folder and reflect that the appellant apparently 
reported that in February 1973, while having dinner a day 
after receiving dental treatment he felt like he was going to 
pass out.  The appellant described that he experienced 
palpitations, body numbness, and nervousness at that time and 
believed that he was having a heart attack.  Dr. Kwapien's 
records generally describe treatment received by the 
appellant for ongoing anxiety.

Additional post-service medical evidence includes a copy of 
an April 1991 letter from Roy G. Fitzgerald, M.D., who saw 
the appellant that month and indicated that he had 
reactivated a previous and adequately treated panic disorder 
in May 1990 subsequent to a motor vehicle accident.  Dr. 
Fitzgerald noted that the appellant's psychiatric history 
began eighteen or nineteen years ago with a spontaneous panic 
attack with cardiac palpitations, chest pain, dizziness, and 
difficulty breathing, and that the appellant was initially 
treated at the Institute.  No mention was made of the 
appellant's military service.  

In a December 1992 letter, Joseph DiGiacomo, M.D. related 
that he first saw the appellant in July 1990 to evaluate a 
previously controlled panic attack that had reactivated in 
May 1990 subsequent to a motor vehicle accident.  Dr. 
DiGiacomo noted that in February 1973 the appellant had 
experienced what seemed to be a heart attack while dining at 
his parent's home, with symptoms including dizziness and an 
inability to breath, but that he was found to be physically 
normal.  He noted that the appellant continued to have these 
episodes, was admitted to the Institute, and was ultimately 
diagnosed with a panic disorder by Hyon Un, M.D.  Dr. Un's 
May 1989 record has been associated with the claims folder, 
and reflects that the appellant was diagnosed with a panic 
disorder and a depressive disorder, but does not mention the 
his military service.  

In a July 1993 letter, a VA examiner indicated that he 
treated the appellant in psychotherapy for several weeks in 
the mid 1980s, and that the appellant had his first panic 
attack in February 1973 while he was on Coast Guard reserve 
duty at Townsend's Inlet.  The examiner noted that since that 
time the appellant has experienced such attacks on a regular 
basis.

In an October 1995 letter, Dr. DiGiacomo reiterated that he 
first saw the appellant in July 1990 to evaluate a previously 
controlled panic attack that had reactivated in May 1990 
subsequent to the motor vehicle accident.  Dr. DiGiacomo 
again noted that in February 1973 the appellant had 
experienced what seemed to be a heart attack with symptoms 
including dizziness and an inability to breath, but that he 
was found to be physically normal.  

The Board notes that while the above-discussed evidence lends 
some support the contention that the appellant suffered from 
anxiety and/or a panic disorder in February 1973 (the Board 
does not concede, however, that such records confirm the 
alleged inactive duty training attack described - it is clear 
that the examiners who mentioned the attack were basing their 
statements on the history provided by the appellant), the 
bottom line is that when the appellant's anxiety and/or panic 
disorder was alleged to have began the appellant's service 
was characterized as inactive duty training.  As such, his 
claim based on this theory (i.e. that his psychiatric 
disorder began in February 1973) must be denied as a matter 
of law.

Specifically, and as noted in the applicable criteria cited 
above, service connection may be granted only for disability 
resulting from an injury sustained during a period of 
inactive duty training.  There are no laws or regulations 
that permit service connection for a disease (to include a 
psychiatric disorder) incurred during such service.  As the 
appellant has not alleged that an injury was incurred during 
a period of inactive duty training, the Board, by law and 
regulation, is prohibited from granting service connection 
for the appellant's psychiatric disorder to the extent that 
it is alleged to have been incurred in February 1973.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1997) (in cases such 
as this where the law is dispositive, the claim should be 
denied because of the absence of legal merit). 

The appellant has also alluded to possible psychiatric 
treatment received during his April to September 1967 active 
duty for training service (again, his chief contention is 
that a current disorder had its onset in February 1973 during 
inactive duty training).  In his original January 1992 claim, 
he noted that he suffered a panic attack in July 1967 while 
aboard the USCG Courier but that it was dismissed by doctors, 
who misdiagnosed depression, anxiety, and claustrophobia as 
hypertension.  In a September 1995 statement, the appellant 
related that he was seen during boot camp in April or May 
1967 for a rash and a strange feeling in his "mental 
state," but that the doctors could not determine what was 
causing his symptoms; and that he experienced strange 
feelings in his "mental state" (dull headache and 
nervousness) while aboard the USCG Courier from June to 
September 1967 and was treated with medication without 
benefit.   

While the evidence of record reveals that the appellant 
presented during his active duty for training service 
complaining of various ailments, there is no indication that 
he was ever treated for a psychiatric disorder or symptoms.  
In this regard, it is noted that he was seen in April 1967 
complaining of difficult bowel movements and nasal 
congestion, among other things; in May 1967 for a rash about 
the trunk and shoulders, at which time he was diagnosed with 
rubella secondary to a viral upper respiratory infection; in 
July 1967 for a cough; and in September 1967 for a laceration 
about the right thigh.  

In addition, the appellant was noted to be psychiatrically 
normal on examination in late July 1967, and on the report of 
medical history filled out in conjunction with this 
examination report he related that he had never suffered from 
nor currently suffered from depression or excessive worry, or 
nervous trouble of any sort.  Similar findings were noted on 
an examination report dated in early February 1972 and on a 
late January 1972 medical history report.  Furthermore, deck 
log records from the USCG Courier associated with the claims 
folder dated in July 1967 make no mention of the appellant.  

The Board points out that the post-service medical evidence, 
including the evidence discussed above, does not provide a 
medical link between any currently diagnosed psychiatric 
disorder and the appellant's active duty for training 
service.  Additional evidence includes a June 1996 letter 
from the same VA examiner who authored the July 1993 letter.  
In this more recent letter, the examiner simply notes (again) 
that he treated the appellant in the mid 1980s for panic 
attacks. 

The preponderance of the evidence does not demonstrate that 
the appellant suffers from a psychiatric disorder that had 
its onset during his active duty for training service.  To 
the extent that the appellant has stated otherwise, the Board 
points out that as he does not have the expertise to provide 
a medical opinion concerning the etiology of any such 
disorder, such contentions are entitled to no probative 
weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).


ORDER

Service connection for a psychiatric disorder is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


